DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, in the reply filed on 05/27/2021 is acknowledged.  The traversal is on the ground(s) that Chen fails to disclose or suggest the features that are recited in claim 1 and common to all pending claims. This is not found persuasive because Chen et al. (CN 102286138 A, cited in IDS, machine translation in English used for citation) teaches an epoxy resin composition [0002, 0033] consisting of 12.0 g of bisphenol A type glycidyl ether epoxy resin E-51 with an epoxy value of 0.48-0.54, 28.0 g of glycidylamine epoxy resin jEh-012 with an epoxy value of 0.80-0.85, 9.0 g of m-PDA, 3.9 g of 4,4’-diaminodiphenylsulfone, 0.2 g of diphenol, 1.0 g of ethylene glycol diglycidyl ether, and 0.6 g of bentonite [0033], wherein the m-PDA is m-phenylenediamine and is an amine curing agent [0015], wherein the 4,4’-diaminodiphenylsulfone is an amine curing agent [0015], wherein the diphenol is a latent curing agent [0016], wherein the ethylene glycol diglycidyl ether is a small molecule compound with an epoxy group [0017], wherein the bentonite is an inorganic filler [0018], wherein the composition can be cured at 90, 130, and 195°C [0033]. Liu et al. (Liu et al., “Effect of Mesoscopic Fillers on the Polymerization Induced Viscoelastic Phase Separation at Near- and Off-Critical 1 is an alkylene group with 1 carbon atom, and n is a value of 3, one primary amine pAM that is 1,3-xylylenediamine (MXDA), wherein a ratio of a proportion of the one tertiary amine tAM in grams per mole of epoxy groups of the at least one epoxy resin A is in a range of 12.9 – 13.8 g/mol of epoxy groups, and a ratio of a proportion of the one primary amine pAM in 
(9.0 g) / (12.0 g * 0.48 mol / 100 g  + 28.0 g * 0.80 mol / 100 g) = 32.0;
(9.0 g) / (12.0 g * 0.54 mol / 100 g  + 28.0 g * 0.85 mol / 100 g) = 29.7;
(3.9 g) / (12.0 g * 0.48 mol / 100 g  + 28.0 g * 0.80 mol / 100 g) = 13.8;
(3.9 g) / (12.0 g * 0.54 mol / 100 g  + 28.0 g * 0.85 mol / 100 g) = 12.9.
Chen does not teach a specific embodiment wherein the second component K2 contains at least one tertiary amine tAM represented by formula (I), at least one primary amine pAM that is chosen from the list consisting of 1,3-xylylenediamine (MXDA), 1,4-xylylenediamine (PXDA), and 1,3,5-tris(aminomethyl)benzene, wherein a ratio of a proportion of the at least one tertiary amine tAM in grams per mole of epoxy groups of the at least one epoxy resin A is in a range of 2.4 – 19.6 g/mol of epoxy groups, and a ratio of a proportion of the at least one primary amine pAM in grams per mole of epoxy groups of the at least one epoxy resin A is in a range of 6– 31 g/mol of epoxy groups. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Chen’s tris-(dimethylaminomethyl)phenol to substitute for Chen’s 3.9 g of 4,4’-diaminodiphenylsulfone, and to use Chen’s m-xylylenediamine to substitute for Chen’s 9.0 g of m-PDA, which would read on the limitation wherein the second component K2 contains one tertiary amine tAM represented by formula (I), in which R1 is an alkylene group with 1 carbon atom, and n 
The traversal is also on the ground that the subject matter of all claims is sufficiently related that a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims, and that the search and examination of the entire application could be made without serious . This is not found persuasive because the instant application is a national stage application of a PCT application, which means that restriction practice for the instant application follows PCT Rules 13.1 and 13.2, which do not require that would need to be a serious burden if restriction were not required.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/27/2021.
Claims 16-18 filed on 05/27/2021 are new claims and are placed in elected Group I.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 102286138 A, cited in IDS, machine translation in English used for citation) and as evidenced by Liu et al. (Liu et al., “Effect of Mesoscopic Fillers on the Polymerization Induced Viscoelastic Phase Separation at Near- and Off-Critical Compositions”, The Journal of Physical Chemistry B, 2012, vol. 116, p. 3671-3682).
Regarding claim 1, Chen teaches an epoxy resin composition [0002, 0033] consisting of 12.0 g of bisphenol A type glycidyl ether epoxy resin E-51 with an epoxy value of 0.48-0.54, 28.0 g of glycidylamine epoxy resin jEh-012 with an epoxy value of 0.80-0.85, 9.0 g of m-PDA, 3.9 g of 4,4’-diaminodiphenylsulfone, 0.2 g of diphenol, 1.0 g 1 is an alkylene group with 1 carbon atom, and n is a value of 3, one primary amine pAM that is 1,3-xylylenediamine (MXDA), wherein a ratio of a proportion of the one tertiary amine tAM in grams per mole of epoxy groups of the at least one epoxy resin A is in a range of 12.9 – 13.8 g/mol of epoxy groups, and a ratio of a proportion of the one primary amine pAM in grams per mole of epoxy groups of the at least one epoxy resin A is in a range of 29.7 – 32.0 g/mol of epoxy groups, which would read on the claimed ranges with sufficient specificity because they would be within the claimed tAM range and 56.5% of Chen’s range would overlap with the claimed pAM range. The ratios are based on the following calculations:
(9.0 g) / (12.0 g * 0.48 mol / 100 g  + 28.0 g * 0.80 mol / 100 g) = 32.0;
(9.0 g) / (12.0 g * 0.54 mol / 100 g  + 28.0 g * 0.85 mol / 100 g) = 29.7;
(3.9 g) / (12.0 g * 0.48 mol / 100 g  + 28.0 g * 0.80 mol / 100 g) = 13.8;
(3.9 g) / (12.0 g * 0.54 mol / 100 g  + 28.0 g * 0.85 mol / 100 g) = 12.9.
Chen does not teach a specific embodiment wherein the second component K2 contains at least one tertiary amine tAM represented by formula (I), at least one primary amine pAM that is chosen from the list consisting of 1,3-xylylenediamine (MXDA), 1,4-xylylenediamine (PXDA), and 1,3,5-tris(aminomethyl)benzene, wherein a ratio of a proportion of the at least one tertiary amine tAM in grams per mole of epoxy groups of the at least one epoxy resin A is in a range of 2.4 – 19.6 g/mol of epoxy groups, and a ratio of a proportion of the at least one primary amine pAM in grams per mole of epoxy groups of the at least one epoxy resin A is in a range of 6– 31 g/mol of epoxy groups. Before the effective filing date of the claimed invention, one of ordinary skill in the art 1 is an alkylene group with 1 carbon atom, and n is a value of 3, one primary amine pAM that is 1,3-xylylenediamine (MXDA), wherein a ratio of a proportion of the one tertiary amine tAM in grams per mole of epoxy groups of the at least one epoxy resin A is in a range of 12.9 – 13.8 g/mol of epoxy groups, and a ratio of a proportion of the one primary amine pAM in grams per mole of epoxy groups of the at least one epoxy resin A is in a range of 29.7 – 32.0 g/mol of epoxy groups, which would read on the claimed ranges with sufficient specificity because they would be within the claimed tAM range and 56.5% of Chen’s range would overlap with the claimed pAM range. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin composition with similar curability because Chen teaches that the epoxy resin composition [0002, 0033] comprises 9.0 g of m-PDA and 3.9 g of 4,4’-diaminodiphenylsulfone [0033], that the m-PDA is m-phenylenediamine and is an amine curing agent [0015], that the 4,4’-diaminodiphenylsulfone is an amine curing agent [0015], that the composition can be cured at 90, 130, and 195°C [0033], and that optionally, one or more of tris-(dimethylaminomethyl)phenol and m-xylylenediamine are present instead of the diaminodiphenylsulfone and the diaminodiphenylsulfone [0015]. Examples of rationales that may support a conclusion of obviousness include "Obvious 
Regarding claims 2-3, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Chen’s tris-(dimethylaminomethyl)phenol to substitute for Chen’s 3.9 g of 4,4’-diaminodiphenylsulfone, and to use Chen’s m-xylylenediamine to substitute for Chen’s 9.0 g of m-PDA, which renders obvious the limitation wherein the ratio of the proportion of the one tertiary amine tAM in grams per mol of epoxy groups of the at least one epoxy resin A is in a range of 12.9 – 13.8 g/mol of epoxy groups, which reads on the claimed range with sufficient specificity because 88.9% of Chen’s range reads on the claimed range.
Regarding claim 4, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Chen’s tris-(dimethylaminomethyl)phenol to substitute for Chen’s 3.9 g of 4,4’-diaminodiphenylsulfone, and to use Chen’s m-xylylenediamine to substitute for Chen’s 9.0 g of m-PDA, which renders obvious the limitation wherein R1 is CH2, and n = 3 as claimed.
Regarding claim 5, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Chen’s tris-(dimethylaminomethyl)phenol to substitute for Chen’s 3.9 g of 4,4’-diaminodiphenylsulfone, and to use Chen’s m-xylylenediamine to substitute for Chen’s 9.0 g of m-PDA, which renders obvious the limitation wherein the one tertiary amine tAM is 2,4,6-tris(dimethylaminomethyl)phenol as claimed.

(5.2968 g) / (12.0 g * 0.48 mol / 100 g  + 28.0 g * 0.80 mol / 100 g) = 18.8;
(5.2968 g) / (12.0 g * 0.54 mol / 100 g  + 28.0 g * 0.85 mol / 100 g) = 17.5;
(5.51936 g) / (12.0 g * 0.48 mol / 100 g  + 28.0 g * 0.80 mol / 100 g) = 19.6;
(5.51936 g) / (12.0 g * 0.54 mol / 100 g  + 28.0 g * 0.85 mol / 100 g) = 18.2;

(7.38064 g) / (12.0 g * 0.54 mol / 100 g  + 28.0 g * 0.85 mol / 100 g) = 24.4;
(7.6032 g) / (12.0 g * 0.48 mol / 100 g  + 28.0 g * 0.80 mol / 100 g) = 27;
(7.6032 g) / (12.0 g * 0.54 mol / 100 g  + 28.0 g * 0.85 mol / 100 g) = 25.1.
Chen does not teach a specific embodiment wherein a ratio of a proportion of the at least one tertiary amine tAM in grams per mole of epoxy groups of the at least one epoxy resin A is in a range of 2.4 – 19.6 g/mol of epoxy groups, wherein a ratio of a proportion of the at least one primary amine pAM in grams per mole of epoxy groups of the at least one epoxy resin A is in a range of 6– 27 g/mol of epoxy groups. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Chen’s tris-(dimethylaminomethyl)phenol and m-xylylenediamine to substitute for Chen’s 9.0 g of m-PDA and 3.9 g of 4,4’-diaminodiphenylsulfone, to optimize the amount of Chen’s tris-(dimethylaminomethyl)phenol to be from 5.2968 to 5.51936 g, and to optimize the amount of Chen’s m-xylylenediamine to be from 7.38064 to 7.6032 g, such that the total amount of Chen’s tris-(dimethylaminomethyl)phenol and m-xylylenediamine is 12.9 g, which would read on the limitation wherein a ratio of a proportion of the one tertiary amine tAM in grams per mole of epoxy groups of the at least one epoxy resin A is in a range of 17.5 – 19.6 g/mol of epoxy groups, wherein a ratio of the proportion of the one primary amine pAM in grams per mol of epoxy groups of the at least one epoxy resin A is in a range of  24.4 – 27 g/mol of epoxy groups as claimed. One of ordinary skill in the art would have been motivated to use Chen’s tris-(dimethylaminomethyl)phenol and m-xylylenediamine to substitute for Chen’s 9.0 g of m-PDA and 3.9 g of 4,4’-diaminodiphenylsulfone because one of ordinary skill in the art 
Regarding claim 7, Chen teaches that the epoxy resin composition [0002, 0033] comprises 12.0 g of bisphenol A type glycidyl ether epoxy resin E-51 with an epoxy value of 0.48-0.54, 28.0 g of glycidylamine epoxy resin jEh-012 with an epoxy value of 0.80-0.85, and 0.2 g of diphenol [0033], wherein the diphenol is a latent curing agent [0016]. Chen teaches that optionally, dicyandiamide is present instead of the diphenol [0016], and that in another embodiment, the epoxy resin composition comprises 100 parts by mass of epoxy resin and 0.5-5.0 parts by mass of latent type curing agent [0012], which suggests using Chen’s dicyandiamide to substitute for Chen’s 0.2 g of diphenol, and which suggests optimizing the amount of Chen’s dicyandiamide to be from 3.028 to 5.0 g per 100 g of Chen’s bisphenol A type glycidyl ether epoxy resin E-51 and Chen’s glycidylamine epoxy resin jEh-012, which suggests the limitation wherein 
3.028 g / (12.0 g * 0.48 mol / 100 g  + 28.0 g * 0.80 mol / 100 g) = 10.8;
3.028 g / (12.0 g * 0.54 mol / 100 g  + 28.0 g * 0.85 mol / 100 g) = 10;
5.0 g / (12.0 g * 0.48 mol / 100 g  + 28.0 g * 0.80 mol / 100 g) = 17.8;
5.0 g / (12.0 g * 0.54 mol / 100 g  + 28.0 g * 0.85 mol / 100 g) = 16.5.
Chen does not teach a specific embodiment wherein the at least one curing agent B is dicyandiamide, and a ratio of a proportion of the dicyandiamide in grams per mole of epoxy groups of the at least one epoxy resin A is 10 – 20 g/mol of epoxy groups. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Chen’s dicyandiamide to substitute for Chen’s 0.2 g of diphenol, and to optimize the amount of Chen’s dicyandiamide to be from 3.028 to 5.0 g per 100 g of Chen’s bisphenol A type glycidyl ether epoxy resin E-51 and Chen’s glycidylamine epoxy resin jEh-012, which would read on the limitation wherein the one curing agent B is dicyandiamide, and a ratio of a proportion of the dicyandiamide in grams per mole of epoxy groups of the at least one epoxy resin A is 10-17.8 g/mol of epoxy groups as claimed. One of ordinary skill in the art would have been motivated to use Chen’s dicyandiamide to substitute for Chen’s 0.2 g of diphenol because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin composition with a similar curability because Chen teaches that the epoxy resin composition [0002, 0033] comprises 12.0 g of bisphenol A 
Regarding claim 8, the Office recognizes that all of the claimed physical properties are not positively taught by Chen, namely wherein the heat-curing epoxy resin composition exhibits, immediately after the mixing at 25°C, a viscosity that is in a range of 500-4000 Pa·s. However, Chen renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the heat-curing epoxy resin composition as claimed in claim 1. Furthermore, the instant application recites that the heat-curing epoxy resin composition preferably exhibits, at 25°C, immediately, in particular 1-60 seconds, after the mixing a viscosity of 500 - 4000 Pa.s (p. 10, l. 7-9). Therefore, the claimed physical properties would naturally arise from the heat-curing epoxy resin composition that is rendered obvious by Chen. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 16, Chen teaches that the epoxy resin composition [0002, 0033] comprises 12.0 g of bisphenol A type glycidyl ether epoxy resin E-51 with an epoxy .

Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 17, Chen et al. (CN 102286138 A, cited in IDS, machine translation in English used for citation) and as evidenced by Liu et al. (Liu et al., “Effect of Mesoscopic Fillers on the Polymerization Induced Viscoelastic Phase Separation at Near- and Off-Critical Compositions”, The Journal of Physical Chemistry B, 2012, vol. 116, p. 3671-3682) renders obvious the heat-curing epoxy resin composition as claimed in claim 1 as explained above. Chen teaches that the epoxy resin composition [0002, 0033] consists of 12.0 g of bisphenol A type glycidyl ether epoxy resin E-51 with an epoxy value of 0.48-0.54, 28.0 g of glycidylamine epoxy resin jEh-012 with an epoxy value of 0.80-0.85, 9.0 g of m-PDA, 3.9 g of 4,4’-diaminodiphenylsulfone, 0.2 g of diphenol, 1.0 g of ethylene glycol diglycidyl ether, and 0.6 g of bentonite [0033], which reads on the limitation wherein a proportion of the at least one epoxy resin A is 73% by weight, based on a total weight of the heat-curing epoxy resin composition. The % by weight is based on the following calculation: (12.0 g + 28.0 g) / (12.0 g + 28.0 g + 9.0 g + 3.9 g + 0.2 g + 1.0 g + 0.6 g) * 100% = 73%. Chen teaches that in another 
Chen does not teach that a proportion of the at least one epoxy resin A is in a range of 10 to 50% by weight, based on a total weight of the heat-curing epoxy resin composition. Chen and the prior art of record do not teach or suggest using the at least one epoxy resin A in a range of 10 to 50% by weight, based on a total weight of the heat-curing epoxy resin composition in combination with the heat-curing epoxy resin composition as claimed in claim 1.
Regarding claim 18, Chen and as evidenced by Liu renders obvious the heat-curing epoxy resin composition as claimed in claim 1 as explained above. Chen teaches that the epoxy resin composition [0002, 0033] consists of 12.0 g of bisphenol A type glycidyl ether epoxy resin E-51 with an epoxy value of 0.48-0.54, 28.0 g of glycidylamine epoxy resin jEh-012 with an epoxy value of 0.80-0.85, 9.0 g of m-PDA, 3.9 g of 4,4’-diaminodiphenylsulfone, 0.2 g of diphenol, 1.0 g of ethylene glycol diglycidyl ether, and 0.6 g of bentonite [0033], wherein the bentonite is an inorganic filler [0018], which reads on the limitation wherein the heat-curing epoxy resin composition further comprises one filler F, a total proportion of the one filler F being 1.1% by weight, 
Chen does not teach that a total proportion of the at least one filler F being in a range of 10 to 50% by weight, based on a total weight of the heat-curing epoxy resin composition. Chen and the prior art of record do not teach or suggesting using a total proportion of the at least one filler F being in a range of 10 to 50% by weight, based on a total weight of the heat-curing epoxy resin composition, in combination with the heat-curing epoxy resin composition as claimed in claim 1.

Response to Arguments
Applicant’s arguments, see p. 8, filed 05/27/2021, with respect to the objection to claim 8 have been fully considered and are persuasive.  The objection to claim 8 has been withdrawn. 
p. 9-11, filed 05/27/2021, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 102286138 A, cited in IDS, machine translation in English used for citation and made of record on 11/29/2019) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen et al. (CN 102286138 A, cited in IDS, machine translation in English used for citation) and as evidenced by Liu et al. (Liu et al., “Effect of Mesoscopic Fillers on the Polymerization Induced Viscoelastic Phase Separation at Near- and Off-Critical Compositions”, The Journal of Physical Chemistry B, 2012, vol. 116, p. 3671-3682).
Applicant's arguments filed 05/27/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that the combination of features (a) and (b) can impart high tensile shear strength to the composition as supported by the examples in Table 3 of the specification, that these results are significant, substantial, and further support the patentability of the claimed subject matter (p. 10-11), if the applicant is alleging unexpected results, the applicant’s allegations of unexpected results are not persuasive. This is because the applicant has not compared the claimed invention with the closest prior art, which in this case is Chen’s Example 2 since it is cited in the rejection of claim 1 in this Office action. None of the applicant’s examples in Table 3 of the specification read on Chen’s Example 2. An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness (MPEP 716.02(e)). The applicant’s allegations of unexpected results are not persuasive also .
Applicant’s arguments, see p. 11, filed 05/27/2011, with respect to claim 16 is responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 11, filed 05/27/2011, with respect to claims 17-18 is responded to by the objection to claims 17-18 as being dependent upon a rejected base claim and the indication of allowable subject matter that is set forth in this Office action.

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.